DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2020-0150242, filed in Korea on November 11, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 16, 2021, the IDS submitted on May 25, 2021, and the IDS submitted on September 20, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P2” has been used to designate both the horizontal axis (e.g., figs. 4 and 5) and the vertical axis (fig. 6; the Examiner notes that figure 6 appears to mislabel the axis).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 18 are objected to because of the following informalities:  
Regarding claim 3, please amend “the shaft coupling” recited in line 3 to match previously recited antecedent basis of “a shaft coupling portion” introduced in lines 2-3.  
Regarding claim 18, please amend “the shaft coupling” recited in line 7 to match previously recited antecedent basis of “a shaft coupling portion” introduced in line 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2021/0048650 to Yedid et al. (hereinafter “Yedid”).
	Regarding claim 1, Yedid teaches an optical path change module, comprising a first rotation holder (e.g., fig. 3A, element 302; [0107]), a reflection member disposed on the first rotation holder, and configured to change a path of light (e.g., fig. 3A, element 104; [0005], [0107]), a second rotation holder configured to support the first rotation holder (e.g., fig. 4A, element 220; [0109]), and a module case accommodating the second rotation holder (e.g., fig. 2A, element 202; [0105]), wherein the first rotation holder is coupled to the second rotation holder (e.g., figs. 2B and 3A), and configured to rotate around a first pivot axis (e.g., fig. 4A and 5B, axis 122; [0112]), the second rotation holder is coupled to the module case e.g., figs. 2B, 5A, 6A and 7), and configured to rotate around a second pivot axis (e.g., fig. 5B, axis 124, intersecting the first pivot axis 122).  
Regarding claim 2, Yedid teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the first pivot axis extends through the reflection member (e.g., fig 1B). 
Regarding claim 3, Yedid teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including teaching wherein the first rotation holder comprises a mounting surface on which the reflection member is mounted (e.g., fig. 3C, either inside associated with element 302 and opposite element 308), and a shaft coupling portion (e.g., fig. 3C, element 308) disposed on a rear surface of the mounting surface (e.g., fig. 3C, see element 308) such that the shaft coupling is rotatably coupled to the second rotation holder (e.g., fig. 5A).
Regarding claim 6, Yedid teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein the second rotation holder (e.g., fig. 4C, element 202) comprises side portions respectively disposed on sides of the first rotation holder (e.g., figs. 4B and 4C, portions near indicator 402), and a connection portion connecting the side portions to each other (e.g., figs. 4B and 4C, arced portion connecting side portions), and wherein the second pivot axis extends through the side portions. (e.g., fig. 2B, the second pivot axis moves “through”, similar to between, i.e., from one side or end, to another side or end, which this pivot axis does vertically; the Examiner also notes that the pivot axis in not a structural component).  
Regarding claim 8, Yedid teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 6, supra) including teaching the optical path change module further comprising a first driving portion configured to rotate the first rotation holder about the first pivot axis ([0037-42], [0111-0132], VCM actuation), and a second driving portion configured to rotate the second rotation holder about the second pivot axis ([0037-42],  [0111-0132], VCM actuator).  
Regarding claim 9, Yedid teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 8, supra) including teaching wherein the first driving portion comprises a first magnet portion disposed on a lower surface of the shaft coupling portion (e.g., fig. 3C, element 304; [0119]; the Examiner notes that Applicant’s own specification definition of “on” does not require direct contact, [0055]) and a first coil portion facing the first magnet portion (e.g., fig. element 804; [0119]) and spaced apart from the first magnet portion by a predetermined distance (figs. 3-9, construction placement inherently requires a predetermined distance).  
Regarding claim 10, Yedid teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 8, supra) including teaching wherein the second driving portion comprises a second magnet portion disposed on an external surface of one of the side portions (e.g., fig. 4A, element 404; [0114-123]; the Examiner notes that Applicant’s own specification definition of “on” does not require direct contact, [0055])  and a second coil portion facing the second magnet portion (e.g., fig. element 806; [0119]) and spaced apart from the second magnet portion by a predetermined distance (figs. 3-9, construction placement inherently requires a predetermined distance).  
Regarding claim 11, Yedid teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 8, supra) including teaching wherein the second driving portion is disposed on an external surface of one of the side portions and disposed above the second pivot axis (e.g., (e.g., figs. 5A-6A; the Examiner notes that Applicant’s own specification definition of “on” does not require direct contact, [0055]), and wherein the first driving portion is disposed parallel to the second driving portion below the second pivot axis (e.g., figs. 5A-6A).  
Regarding claim 19, Yedid teaches acamera module, comprising an optical path change module comprising a first rotation holder (e.g., fig. 3A, element 302; [0107]), 
a reflection member disposed on the first rotation holder, and configured to change a path of incident light (e.g., fig. 3A, element 104; [0005], [0107]), a second rotation holder configured to support the first rotation holder (e.g., fig. 4A, element 220; [0109]), 
and a module case accommodating the second rotation holder (e.g., [0005-0006]), a lens module disposed in the module case (e.g., fig. 1A, element 102; [0094]) and comprising a plurality of lenses (e.g., [0094]) and an image sensor module configured to convert light passing through the plurality of lenses into an electrical signal (e.g., fig. 1A, element 106; [0096]), wherein the first rotation holder is coupled to the second rotation holder (e.g., figs. 2B and 3A), and configured to rotate around a first pivot axis (e.g., fig. 4A and 5B, axis 122; [0112]), the wherein the second rotation holder is coupled to the module case, and configured to rotate around a second pivot axis intersecting the first pivot axis (e.g., fig. 5B, axis 124, intersecting the first pivot axis 122).  

Allowable Subject Matter
Claims 4, 5, 7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an optical path change module, comprising a first rotation holder, a reflection member disposed on a mounting surface of the first rotation holder, and configured to change a path of light, and a second rotation holder configured to support the first rotation holder, wherein the first rotation holder comprises a shaft coupling portion disposed on a rear surface of the mounting surface such that the shaft coupling is rotatably coupled to the second rotation holder, wherein the shaft coupling portion includes an insertion groove formed along a pivot axis of the first rotation holder, and wherein the second rotation holder is inserted into the insertion groove such that the second rotation holder is in point contact with the shaft coupling portion.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2020/0333622 to Fujisaki et al. teaches a similar optical path change module.
U.S. Patent Publication No. 2021/0033946 to Noriyuki teaches a similar optical path change module.
U.S. Patent Publication No. 2021/0181460 to Lee et al. teaches a similar optical path change module.
U.S. Patent Publication No. 2020/0363626 to Seo et al. teaches a similar optical path change module.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697